 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDG & P Trucking Company,Inc. and General Drivers,Warehousemen&Helpers Local Union 28,affiliat-ed with International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case 11-CA-5670February 18, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND KENNEDYOn October 21, 1974, Administrative Law JudgeJoseph I. Nachman issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, G & P TruckingCompany, Inc.,Greenville,SouthCarolina, itsofficers,agents,successors, and assigns, shall take theaction set forth in the said recommended Order.TheRespondent has excepted to certaincredibilityfindings made bytheAdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge'sresolutionswith respect tocredibilityunless the clear preponderanceof all of therelevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950),enfd.188 F.2d 362 (C.A. 3, 1951).We havecarefully examined the recordand find nobasis for reversing his findings.DECISIONJOSEPH I.NACHMAN, Administrative Law Judge: Thisproceeding tried before me at Greenville, South Carolina,on August 15 and 16,1 with all parties present and dulyrepresented by counsel, involves a complaint2 pursuant toSection 10(b) of the National Labor Relations Act, asiAll dates herein mentioned are 1974, unless otherwise indicated.2 Issued May 14,on a charge filed March 11,and amended March 15.3No issue of commerce or labor organization is presented. Thecomplaint alleges and the answer admits facts which establish said elements.Ifind those facts to be as pleaded.4Terminal Manager Davis testified that Respondent averaged from 5 to12 trips a day to Pilot's terminal to interline freight,mostly in broken loads,and a driver might be required to go to Pilot's premises several times in aworkday, and might not be required to go there again for days or evenweeks.amended (herein the Act), whichallegesthatG & PTrucking Company, Inc. (herein Respondent or Compa-ny), discharged Fleming C. Adair, Jr., on March 7, andJames Dunn on March 14, and thereafter refused toreinstate them, because they assisted or supported GeneralDrivers,Warehousemen & Helpers Local Union 28,affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America (hereinUnion or Local 28), or engaged in other union or concertedactivities for the purposes of collective bargaining or othermutual aid or protection. The chiefissueslitigated are (1)were Adair and Dunn discharged, or replaced; and (2) didRespondent have adequate justification under the circum-stances, for requiring Adair and Dunn to clock out becauseof their refusal to cross a picket line established by theUnion at the premises of Pilot Freight Lines (herein Pilot)at Greenville, and with whom Respondent there interlinedfreight. For reasons hereafter more fully stated I find thatAdair and Dunn were discharged by Respondent, that thecircumstances involved did not justify such discharges, andthat Respondent thereby violated not only Section 8(axl),but Section 8(aX3) of the Act as well.All parties were afforded full opportunity to participatein the trial, to introduce relevant and material evidence, toargue orally on the record, and to submit briefs. Oralargument was waived. Briefs submitted by the GeneralCounsel and Respondent, respectively, have been dulyconsidered. Upon the entire record, including the plead-ings, stipulations of counsel, the evidence, including myobservation of the demeanor of the witnesses whiletestifying, I make the following:FINDINGSOF FACT 3BackgroundRespondentis anintrastate carrier of motor freight, witha terminal at Greenville and other points in SouthCarolina. At Greenville, Respondentinterlinesfreight withsome 25 to 30 interstate carriers, including Pilot FreightLines, whichisoneof the more important carriers withwhom Respondent does business. At the time in question,Respondent had approximately 38 drivers employed at theGreenville terminal, who would as part of their dutiesdeliver to or pick up freight at the Pilot terminal, asbusinessmight require .4At time of the events hereinvolved the Union was not the collective-bargainingrepresentativeof Respondent's employees, but it wasengagedin a campaignto achieve that status, and anumber of its employees had become members of theUnion, of which fact Respondent was admittedly aware.5The evidence leaves no room for doubt that Respondentwas opposed to the organization of its employees. Thus, on5On January 25, the Unionsent a telegram to Respondent advising thatthreemen, includingAdair,had formeda committee to organizeRespondent's employees and requestingthat theynot be discriminatedagainst.A few days later a copyof this telegram was observedby Adairposted on the bulletinboard in thedrivers room.Respondent makes nocontentionthat it didnot receive this telegram.By letter datedJanuary 28,theUnionadvised Respondent that 30 additional employees,includingDunn,had joined the organizing committee, or had signed cards designatingtheUnionas their bargaining representative.A copy of thisletter, thereceipt of which is likewise uncontested by Respondent, was also posted216 NLRB No. 114 G & P TRUCKING CO.January 31,Company President Byrd addressed a meetingof his supervisors at the Greenville terminal saying he hadto keep the Union out, and the best way to do this was toget ridof the "troublemakers"whom he identified as thethree employees mentioned in the Union's telegram ofJanuary 25. Byrd then stated that the way to get rid of the"trouble makers"was to send them home early so that theywould have insufficient hours to earn meaningful wages;give them undesirable loads;and to try toget something onthem that would be grounds for firing them. Byrd thencommented on the Union's letter of January 28, saying thatthe fact that a great number of men supported the Unionwas no problem, because they would "back out" ifRespondent could get the three who started the movement,and that,if the supervisors would assist him in achievinghis purpose,he would make it "worth their while."6On March 4, the Union, whichrepresentsthe employeesof Pilot Freight Lines at the latter's Greenville plant, wenton strike against Pilot in support of contract demands. Onthatday picketsbegan topatrolPilot'sGreenvillepremises,located about one-half block from Respondent'spremises,which picketing was continuing when the trial ofthis case concluded.When the picketing of Pilot com-menced that fact immediately became known to TerminalManager Davis,and to Respondent's employees generally.THE UNFAIR LABOR PRACTICESALLEGEDA.Discharge of James DunnRespondent'sdriver James Dunn reported for work onMarch 4 at his then scheduled startinghour of1p.m. Hisfirst assignment was to pick up freight at the J.P. Stevensplant,and on his return trip,deliver that freight to Pilot fortransportation to Steven's customer.When Dunn got toPilot's premises,he observed the pickets,and instead ofgoing into Pilot, continued on to Respondent's premiseswhere he reported the situation to dispatcher Cehan.Although Cehan told Dunn that Pilot was not on strike,Dunn, after checking with the pickets, insisted that theywere. Cehan then told Dunn to back his truck up to thedock. There the freight was unloaded from his truck andplaced on another. What happened to this freight is notshown by the record. However, Dunn was never repri-manded nor otherwise disciplined 7 for this incident.Although Dunn worked each workday after March 4, thenext occasion he had to go to Pilot was on March 14.8 Onthat day Dunn completed a number of assigned tasks,returning to Respondent'spremises about 3:30 p.m., andwas in the drivers room doing his paper work when he wascalled bydispatcher Cehan and given a manifest whichrequired him to take a tractor to Pilot where he would pickseveral days after its date on the employees'bulletin board in the driversroom.The recordfurther showsthat on January 29, the Union filed arepresentation petition;a hearing thereon was held onFebruary 20, whichwas attendedby Adair;aDecision and Directionof Electionissued onApril 29;and on May 28, the Union withdrew its petition.e The foregoing findings are based on G.C.Exh. 2 and 3,and thecredited testimonyof Adairand Pace,which in this area is uncontradicted.7Theevidence also shows that onMarch 6, driver Gilstnp returned toRespondent's premises with freight destined forPilot,saying he was afraidto cross the picket line.Terminal Manager Davis then delivered thisfreightto Pilot,and upon returningtold Gilstnpthat therewas no violence and621up an empty trailer and deliver it to the premises of ashipper. Dunn saw only the words "bobtail to Pilot," on hismanifest,and promptly told Cehan that he could not dothat, that a man could get killedcrossinga picket line.Cehan then told Dunn to punch out, and when Dunnindicatedsome reluctanceto do so, dispatcher Wright gotDunn's card and went to the office with it. Dunn followedWright to the office and repeated to him the samestatementhe had made to Cehan, and also asked to seeTerminalManager Davis. Although Davis was in hisoffice,Wright told Dunn that he could see Davis thefollowingmorning.Davis then left the premises. Cehanadmitted that when he told Dunn to clock out, he meantfor Dunn to quit work, and that he was acting pursuant toinstructionsfromDavis that, if any driver failed tocomplete anassignment,he was to be told to clock out andseeDavis.Davis admitted that it is Respondent's "sta-ndard practice" to fire any employee who refuses toperform an assigned task. The evidence also shows thatwhen Cehan required Dunn to clock out, it had 35 driversin itsemploy who had not refused to cross the picket line atPilot, and that within 2 hours after Dunn refused to crossthe picketline atPilot, driverWiley performed the workDunn had refused to perform.9The following morning Dunn, as directed by Cehan,talked with Davis in the latter's office. The conversationopened by Dunn asking Davis if he wanted him to beginwork at Dunn's then normal starting hour of 1 p.m. Davisreplied in the negative. According to Dunn there followedsomediscussion about his pay, but he did not recallwhether he or Davis raised the subject. In any event, Davistold Dunn that he could pick up his check that afternoon,but Dunn requested that it be mailed to his home. WhenDunn received the check several days later, it included hisvacation pay and his accrued safety bonus, neither ofwhich was yet due. There was, however, a deduction of $78for uniforms which Respondent apparently had providedforDunn.10 At no time was Dunn given a notice oftermination.During his conversation with Davis thatmorning, Dunn asked the latter for a letter of recommen-dation, but Davis refused saying it was not his policy togive such. Davis did not tell Dunn that he was beingreplaced, nor did he ask Dunn if he was now willing tomake deliveries to Pilot. Dunn did tell Davis that he wasafraid to cross the picketline atPilot, and Davis repliedthat he had been watching the picket line but saw nodanger incrossing it.Although fear was the only reasonDunn gave Davis for refusing to cross the picket line, hetestified that he in fact entertained no such fear, and thathis real reason was that he respected what the men at Pilotwere striking for and did not wish to do anything thatmight hurt them. Since March 14, Dunn has not requestedthat he was expected to deliver to Pilot.Gilstnp agreedto do so. Thisincident is not involved in this case.9Dunn testified that this was on March 13, but the great weight of theevidence shows that he was mistaken,a fact which Respondent does notquestion.8 The findings up to this point are based on the credited testimony ofDunn,which in this area is not in material dispute,and on the admissions ofDavis and Cehan.10There is no evidence in the record of the precise arrangement betweenRespondent and itsemployeesregarding uniforms. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDnor has Respondent offered him employment."B.Dischargeof Fleming C. Adair, Jr.Adair began working for Respondent as a driver inSeptember 1972, and continued in that employment untilthe events of March 7, as hereafter detailed. It was Adairwho on January 25, solicited the Union to representRespondent's employees, and he was one of the threeemployees mentioned in the Union's telegram of January25 toRespondent.Adairwas active in soliciting Respond-ent's employees to sign authorization cards for the Union,and attended the representation hearing on February 20.For some time prior to about March 4, Adair's work daystartedat8a.m.,and he worked irregular hours.12Beginning a few days before March 7, Adair's reportinghour was changed from 8 a.m., to 1 p.m., and he reportedat 1 p.m., on the crucial date of March 7. Adair learned ofthe strike and picketing by Local 28 against Pilot when thepicketing began on the morning of March 4, but untilMarch 7, he had not been assigned to deliver to or pick upat Pilot's premises.Between 2:30 and 3 of the afternoon ofMarch 7, Adair was dispatched to deliver interline freightto Smith Transfer, Johnson Motor Lines, and Pilot. Adairmade no comment about the assignment and left Respond-ent's premises,apparently to perform those duties.He wentfirst to Smith where,while unloading, he' attempted toidentify and segregate the freight destined for Johnson, butwas unable to locate it. After completing delivery at Smith,Adair talked by phone with dispatcher Cehan to advisethat he had completed his delivery at Smith, but wasunable to find the parcels destined for Johnson, and wasproceeding to Pilot. Cehan said, O.K. Shortly beforereaching Pilot's premises,Adair calledCehan again on thephone in his cab, and asked about the picket line at Pilot.Cehan replied that driverWylieaswellasTerminalManager Davis had crossed the line, and that there hadbeen noproblem. About this time Adair amved atPilot'spremises and started to turn in, but observing two picketswith"on strike"signs,and being so close to his ownterminal,concluded that he would go there and discuss thematter further with Cehan. There Cehan again referred tothe fact that Wylie had crossed the picket line without anyi 1Based on the credited testimony of Dunn as to which there is no realdispute.Davis claimed that in his conversation with Dunn on March 15, hedid not tell the latter that he was not to perform his duties that day, butmerely stated that unless Dunn could perform all duties assigned him,Respondent had nothing for him. He admitted that he did not ask Dunn ifthe latter was willing to go to Pilot,and claims that Dunn did not volunteerto do so.He did not deny that he caused Dunn to be fully paid for hisservices to that date,including his vacation pay and safety bonus.i2Regulation of the Interstate Commission,prohibits employment ofdriversformore than 60 hours in a week.Apparently there is norequirement for the payment of overtime.13Based on the credited testimony of Adair which is in most respects notin conflict with that of Cehan.The one area in which there is a materialconflict is that according to Cehan when he told Adair that if he refused tomake the delivery at Pilot as he (Cehan)had directed,Adair would have topunch out and see Davis the following morning,and that he did not tellAdair that refusal meant that he would be fired, because he did not know atthat point what the result of Adair's refusal would be. Although Adair didnot attribute such a statement to Cehan in the affidavit he gave the Boardagent,Ihave credited his testimony in that regard,rather than the contrarytestimony of Cehan,because of the admission by Terminal Manager Davisthat itwas standard company practice to discharge an employee whorefused to perform an assigned task,and Cehan's admission that he hadproblem. Adair replied, "that doesn't mean that I won't gethurt," and stated that he would not cross the picket line atPilot.Cehan then told Adair to put the trailer in the yardand detach his tractor. After doing so, Adair went to thedrivers' room to await another assignment. At the timethree other drivers were in the drivers' room awaitingassignments.Shortly thereafter Cehan called Adair fromthe drivers' room to the platform. There Cehan, who had amanifest in his hand, told Adair that he had just talked toPlantManagerDavis and that the latter had instructedthat Adair should be required to deliver the freight to Pilot,and that if he refused, he should be required to clock out.Adair asked if this meant that he had to cross the picketline.Cehan replied "that is what it means." Adair thenasked, "if I don't go, am I fired?" Cehan again replied,"that is what itmeans."Adair then announced that hewould not go. Cehan told Adair to punch out and seeDavis the next morning. Adair did so, leaving the premisesabout 5 p.m. At that time the trailer Adair had left in theyard that afternoon was still there, and the evidence showsthat within about an hour thereafter, it was delivered toPilot by driver Chafin. At that time, Respondent had in itsemploy 36 other drivers none of whom had refused todeliver to Pilot.13During the evening of March 7, Adair telephoned Davisat his home, and asked whether he (Adair) was fired. Davisreplied that Adair had refused to perform an assigned task,having refused to carry out a load; and that he had nothingfurther to say to him.14 The following morning Adair metwithDavis at the latter's office.What was said at thismeeting issomewhat in dispute. According to Adair, themeeting opened with his asking if he were fired; thisquestion was repeatedseveral times,but Davis would tellhim only that he (Adair) had refused to perform anassigned duty, and that Respondent had nothing furtherfor him; he then asked for a termination notice, but Davisrefused, saying that it was not his policy to give such; hethen asked what his record would show, and Davis repliedthat it would just show that he (Adair) had refused toperforman assignedtask;he (Adair) then asked if hisrecord would show that he had refused to cross a picketline, and Davis replied in the negative; he then told Davisbeen instructed by Davis to require any employee who refusedto performan assigned task to clock out and see Davis.Cehan's testimony that he wasunaware what action Davis might take against Adair for his refusal todeliver to Pilot, I reject as incredible.14There is a conflict in the evidence as to whether Davis wasaware ofwhat had happened when he spoke that eveningwith Adair. The lattertestified that while he did not ask the question of Davis, the latter seemed toknow what had happened. Davis,on theother hand, testified that he wasnot aware when he spokewith Adairthe eveningof March 7,that the latterrefused to take freight to Pilot,and that he learned what happened when hetelephonedCehanafterhe spoke withAdair.Cehan testified that he talkedtoDavis about an hour after he requiredAdair to punchout, to informDavis of what had occurred.Cehan, however,did not fix the time of thatcall, but said that based on his conversation with Davis,he assumed thatDavis had not yet talkedwith Adair. Adair fixedthe time of his punch outabout 6 p.m., but did notfix thetime of his call to Davis. Although I deem itunnecessary to resolve the conflict,were I required to make a finding in thatregard,Iwould find that Davis was fully informed concerningwhat hadoccurred when he spoke with Adair during the evening of March7. 1 thinkthis is made evident by the fact that Davis toldAdair thathe had refused todeliver at Pilot.If he did not get this informationfrom Cehan,the evidencefails to explain where he got it. G & P TRUCKING CO.that he assumed he was fired,and askedabout the pay duehim; Davis telephoned the main officeand directed thatAdair's paybe computed, and to includewhat might bedue Adair for vacationpay and safety bonus; he picked uphis check the next day,and it includedthe aforementioneditems.Davis admitted that on the morningof March 8, Adairdid ask if he were fired and all he would tell him wasRespondenthad a duty to performservicefor its customersor it would lose them,and unlessAdair was willing toperform all work assigned to him,Respondenthad nothingfor him.I have the definite feeling thatDavis deliberatelyevaded an answer toAdair's question.Admittedly, Davisdid not at this time askAdair if he would be willing todeliver to Pilot.Davis also admittedthat delivering to Pilotwas theonly duty Adair refused to perform, and that it wasbecause of such refusalthat he told Adair that he hadnothing further for him.Davis further admittedthat at thetime Adair refused to deliverto Pilot, Respondent had 36other drivers whom he had no reasonto believe wouldrefuse to cross the picket line at Pilot.The evidence, ofcourse, shows,as Davis admittedand as above indicated,thatwithin an hour afterAdair refusedto goto Pilot,driverChafin made the delivery that Adair refused tomake.There isno evidencethat, except for Adair onMarch 7 and Dunnon March 14, any of theRespondent'sdrivers refused to cross the picket line at Pilot.With respect to his reasons for refusingto cross thepicket line at Pilot,Adair testified that in his conversationwith Cehan,he gave the latter no reasonfor refusing tocross the line, but that his reasonswere two fold; first hisfear that he might get hurt,and, secondly, that as one ofthe leaders in theeffort toget the employeesto support theUnion,he could not cross the Union's picket lineat Pilot,and that he had made up his mind notto doso, when thepicketing at Pilot started.In his testimony before anappeals refereeof the South Carolina EmploymentSecurity Commission,on May 8,Adair testified that hisreason for refusing to cross the picket line at Pilot onMarch 7 was fear for his personal safety.On May 21,and at another timenot fixed by the record,Adair returned to Respondent's terminaland told Davisthat he was there to "get me a job." Davis replied that therewere no openings availablefor Adair-15Contentions and ConclusionsIn support of the contention that the facts do establish aviolationof the Act,Respondent contends(1) that Adairand Dunn were merely"replaced," and that neither was"discharged,"as the complaint alleges,and (2) that in anyevent Respondent's action againstAdair andDunn wasrequiredby thenecessity of maintainingthe properoperation of its business.Turning to the first question,Imust and do fmd andconclude thatboth Adairand Dunn were discharged byRespondent for refusing to cross the picket line at Pilot. Ido so based on the following considerations:15Based on the credited and uncontradicted testimonyof Adair.leEnfd.,as modified in respects not here materialsubnom.Truck Drivers6231.As the Board made plain inOvernight TransportationCompany,212NLRB 515 (1974),relying onRedwingCarriers, Inc.,137 NLRB1545(1962), ". . . in distinguish-ing between`replacement'and `discharge,'substance ratherthan the precise wording is important."2.On March 7, when Adair asked Dispatcher Cehan ifhis refusal to cross the picket line at Pilot meant that hewould be fired, Cehan replied that Adair's statement wascorrect.3.Davis admitted that it was Respondent's "standardpractice" to discharge any employee who refused toperform an assigned task.4.On the morning of March 8, when Adair askedDavis whether he was fired, Davis did not answer thequestion directly, but instead gave Adair a lecture aboutthe nature of Respondent's business and that it requiredthe prompt forwarding of freight it interlined with othercarriers.5.Respondent promptly paid Adair in full for wagesdue him, without requiring the latter to wait for his nextregular payday, and included in such payment appropriateallowances for vacation benefits and safety bonus, none ofwhich was payable at the time.6.When all of this is added to the fact that Respond-ent, asI have heretofore found, had deliberately embarkedon a campaign to invent reasons to dismiss thoseemployees responsible for the attempt to organize Re-spondent's employees,which it well knew included Adair,the attempt to completely terminate the latter's employ-ment status, seems clear.It is true that Dunn does not fallin exactly the same category asAdair so faras unionactivity is concerned, but the record shows that Respond-ent wasaware that Dunn had authorized the Union to actashiscollective-bargainingrepresentative.Moreover,having discharged Adair for refusing to cross the picketline at Pilot,consistency required it to treat with Dunn inthe same way when he later engaged in the same conduct.Basedon the totality of the foregoing I fmd that Adairand Dunn were discharged by Respondent on March 7and 14, respectively.This conclusion,however, does notdisposeof thecentral issue presentedby this record,because as the Board held inOvernightTransportationCompany,154 NLRB 1271, 1274 (1965),16 an employerwho terminates an employee that has engaged in protectedconcerted activity by respecting a picket line established atthe premises of another employer, does not violate the Actby such termination if he acts"onlytopreserve efficientoperation of his business,and. . . onlyso [that he] couldimmediately or within a short period thereafter replacethem with others willing to perform the scheduled work" What such a situation requires is a balancing of thgright of the employees to engage in protected concertedactivitywith the right of the employer to continue hisbusinessoperations,"... and it is only when theemployer's business need to replace the employee is such asclearly to outweigh the employee's right to engage inprotected activity that an invasion of the statutory right' isjustified."Overnight Transportation,supra.The burden ofand Helpers Local No.728 v. N.LRB.,364 F.2d 682(C.A. D.C.,1966). 624DECISIONSOF NATIONALLABOR RELATIONS BOARDestablishing such facts rests with Respondent,and in myview that burden has not been met in the instant case.Just as inOvernightTransportation,supra,the drivershere are not basically assigned to a particular route.Although Pilot is a carrier with whom Respondent does alarge volume of interlining,as Davis made clear in histestimony,a particular driver may go to Pilot's premisesseveral times during a day,and may not go there again fordays or even weeks.In such a situation adjustments ip theschedules of particular employees must be commonplace.Davis admitted that on March 7,when he dischargedAdair,there remained 36, and on March 14,when hedischarged Dunn,there remained 35 other drivers out of atotal driver force of 37,who had not refused to cross thepicket line at Pilot,and whom he had no reason to believewould engage in such refusal.Indeed, as the pvi4enceshows, the duties which Adair and Dunn refused toperform at Pilot were within an hour or so thereafterperformed by another driver to whom Respondent as-signed such tasks. As indicated above,the picketing atPilot was continuing at the time of the trial,and there is noevidence that any driver refused to cross the picket line inthe 5-month period between March 14 and August 16. Theavailability of other drivers to do the work which thosewho refused to cross a picket line failed to perform, hasbeen considered by the Board in passing on the merits ofan issue of"business necessity."SeeOvernight Transporta-tionCompany,212NLRB 515 (1974),whereBraswellMotor-Freight Lines,1$9 NLRB 503 (1971),was cited withapproval.The most that Respondent has shown is that itwas put to some inconvenience in rearranging schedules inorder to get its work done.But as the Board stated inOvernight,supra,154 NLRB at 1274:... if the protected right of employees is to have anymeaning at all, then the employer who would justify adischarge on the basis of an overriding employerinterestmust present more than a mere showing thatsomeone else may have to do the work.That fact isinherent in every situation where employees fail toperform a portion of their assigned tasks by respectinga picket line.To accept it alone as conclusive proof thattheirserviceswere terminated solely to preserveefficient operation of the employer's business would berendered illusory any finding that the employeesengaged in protected concerted activity.It would leavethe refusal to cross a picket line without any protectionat all.Respondent additionally argues,basedonNLRB. v.Union Carbide Corporation,440 F.2d 54 (C.A. 4, 1971);opinion modified and rehearing denied 440 F.2d, 58, cert.denied404 U.S. 826,that as Adair and Dunn both toldRespondent(and Adair also so testified at the unemploy-ment hearing),that their reason for not crossing the picketlineatPilotwas fear for their personal safety, thecomplaintmust be dismissed because neither of themengaged in concertedactivity.I find the argument withoutmerit.In the first place, as hereafter set forth, I fmd thatthe dischargeof Adairand Dunn violated not only Section8(axl), but was at leasit in part, discriminatorily motivated,and therefore violated Section 8(aX3) of the Act, as well.Thus, even assuming that the conduct of Adair and Dunndid not constitute protected concerted activity,this case isdistinguishable fromUnion Carbide, supra,on that ground.Secondly,even assuming thatUnion Carbideisnot sodistinguishable,the Board has made it clear that it does notagree thatUnion Carbiderepresents a correct statement ofthe law.SeeOvernight Transportation Company,212 NLRB515, fn.6, andCongoleum Industries,Inc.,197 NLRB 534,546-548(1972). As an agent of the Board,it is my duty "toapply established Board precedent which the Board or theSupreme Court has not reversed,"regardless of the views Imay entertain on the subject.Insurance Agents' Internation-alUnion,119 NLRB 768, 773(1957);Iowa Beef Packers,Inc.,144 NLRB 615, 616(1963);S.N.C. Manufacturing Co.,Inc.,147 NLRB 809, 821(1954). Accordingly,on the factsof this case I find without merit Respondent's contentionthatUnion - Carbide,supra,requiresdismissalof thecomplaint in this case.On the basis of the foregoing,I find and conclude thatRespondent's interference with the protectedright of Adairand Dunn to respect the picket line at Pilot, outweighs thebusiness justificationwhichRespondent urges as itsreasons for discharging them.Accordingly,Ifind andconclude that by discharging Adair and Dunn, Respond-ent violated Section 8(axl) of the Act.Additionally,in view of Respondent'sunion animusherein above set forth, I further ford and conclude that it isreasonable to infer,as I do,that the union sympathy ofAdair and Dunn,as evidenced by their assistance to andsupport of the same union in seeking to gain organizationof Respondent's employees, was a contributing factor inRespondent's decision to discharge them.Conduct even inpart so motivated tends to discourage union membership.For these reasons, and having heretofore found thatRespondent did not discharge Adair and Dunn forjustifiable business purposes,I fmd and conclude that bysuch discharges Respondent violated not only Section8(axl) of the Act, but also Section 8(aX3).Overnight, supra,1275-76.H. THE REMEDYHaving found that Respondent interfered with the rightof Adair and Dunn to engage in protected concertedactivity by discharging them for refusing to cross the picketline at Pilot,I shall recommend that it be required to ceaseand desist from such conduct,and that it be required tooffer Adair and Dunn immediate, full and unconditionalreinstatement to their respective former or substantiallyequivalent positions,without prejudice to their seniority orother rights and privileges, and make each of them wholefor any loss of pay suffered by reason of their discharge byRespondent.Loss of pay,as aforesaid,shall be computedinaccordancewith the formula set forth in F.W.Woolworth Company,90 NLRB 289 (1950),and shall bearinterest at the rate of 6 percent per annum,as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).The record showing, as I have found,that Respondentmaintains an attitude in opposition to the purposes of theAct with respect to the protection of employee rights, anorder requiring it to cease and desist from in any manner G & P TRUCKING CO.infringing on rights guaranteed employeesby Section 7 ofthe Act,is appropriate.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act,and is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Adair and Dunn on March 7 and 14,respectively,for engaging in protected concerted activity,Respondent engaged in unfair labor practices proscribedby Section 8(a)(1) and(3) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case,and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER 17Respondent G & P Trucking Company,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interfering with the rights of employees to engage inprotected concerted activity or discourage membership inany labor organization by discharging employees forrefusing to cross a picket line at the premises of anotheremployer,without justifiable business reasons, in violationof Section 8(aXl) and (3)of the Act.(b) Discouraging membership in General Drivers Ware-housemen&Helpers Local Union 28, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousilmen&Helpers of America, or any other labororganization of its employees by discharging or in anyother manner discriminating in regard to their hire ortenure of employment,or any other term or conditionthereof.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the rights to self-organization,to form, join,or assist the aforementioned, orany other labor organization,tobargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action found neces-sary and designed to effectuate the policies of the Act:(a)Offer Fleming C. Adair,Jr.,and James Dunnimmediate,full,and unconditional reinstatement to theirformeror substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and make them each whole for any loss of pay suffered as aresult of his discharge,as provided in the section hereofentitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its authorized agents, for examination andcopying,allpayroll records,social security paymentrecords, timecards,personnel records and reports, and all625other records necessary or useful in determining compli-ance with this Order,or in computing the amount ofbackpay due under the terms hereof.(c)Post at its terminal in Greenville,South Carolina,copiesof the attached notice marked"Appendix." 18Copies of said notice,on forms providedby theRegionalDirector for Region 11 of the Board(Winston-Salem,North Carolina)shall,afterbeing duly signed by anauthorized representative of Respondent,be posted by, itimmediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter,in conspicu-ous places,including all places where notices to employeesare customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered,defaced, or coveredby any other material.(d)Notify the aforesaid Regional Director,in writing,within 20 days from the date of receipt of this Order, whatsteps it has taken to comply herewith.17 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.Is In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent their evidence, it has been decided that we, G & PTrucking Company,Inc.,violated the National LaborRelations Act, and we have been ordered by the NationalLabor Relations Board to post this notice.We intend tocarry out the order of the Board,the Judgment of anycourt enforcing the same, and abide by the following:The Act gives employees the following rights:To engage in self-organizationTo form,join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for thepurpose of collective bargaining or other mutualaid or protectionTo refrain from any such activities.WE WILL NOT in any manner interfere with ouremployees in the exercise of those rights. All ouremployees are free to become or remain members ofTeamsters Local 28, or not to become or remain amember of that or any other union.WE WILL OFFER Fleming C.Adair, Jr., and JamesDunn immediate,full, and unconditional reinstatement 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDto their former or substantially equivalent position,pay suffered by reason of their discharge, respectively,without prejudice to their seniority or other rights andtogether with 6-percent interest.privileges,and make each of them whole for any loss ofG & P TRUCKINGCOMPANY, INC.